Title: From George Washington to Hanburys & Lloyd, 4 August 1774
From: Washington, George
To: Hanburys & Lloyd

 

Gentn
Williamsburg August 4th 1774

A few days after receipt of your Letters by Capt⟨n⟩ Eston and giving him orders for Twelve Hogsheads of Tobo (as mentioned in my last of the first of June) I came to the knowledge of your having noted the Bills which I drew in behalf of my Ward Mr Custis and in favour of John Page Esqr. for Protest although it since appears by your acct that you did afterwards pay them.
Your Motives for this piece of conduct surprizing as they seem to me I do not mean to give you the trouble of Accounting for. I was going however upon the first notice of it, to recall my order to Captn Eston; but, as my word was out to him, I did, upon Second thoughts, forbare to do this, but now desire that the proceeds of these twelve Hhds of Tobacco so soon as sold—together with the Ballance of Mr Custis’s Acct be it more or less be paid into the hands of Robt Cary Esqr. & Co. who shall be empowerd to receive them. I am Gentn Yr Most Obedt Servt

Go: Washington

